ON REHEARING.
McCLELLAN, j.
It is insisted, in support of appellee’s application for rehearing, that our judgment is at fault in entering a reversal of this appeal. The earnest argument for the applicant has been carefully considered, and the bases of our conclusion to a reversal have been reconsidered in the light of that argument.
(11) Instruction 1%,.copied in the foregoing opinion, is an accurate reproduction of that numbered instruction as set forth in the bill of exceptions, though in the recital of the given instructions in the transcript preceding the bill of exceptions that instruction does not contain the word “and” between the word “reasonable” and the word “prudent.” If the instruction (1%) should be taken as corrected by the elimination of the word “and,” the ground of our conclusion that the charge is affected with grave fault .would not be removed. As framed and phrased, it would justify reliance upon the hypothesized acts of the child until its conduct was such as to indicate to that driver that the child was about to return or was likely to return to the road (to a place of danger before the approaching car), whereas the only standard of duty recognized *626and fixed by law, as determining the propriety yel non of conduct or omission, is that of the reasonably1 prudent man likewise circumstanced and likewise advised. — L. & N. R. R. Co. v. Holland, 173 Ala. 675, 688, 55 South. 1001; L. & N. R. R. Co. v. Young, 153 Ala. 232, 236, 237, 45 South. 238, 16 L. R. A. (N. S.) 301.
(12) A charge which affirmatively misstates the measure of duty as a predicate for a declaration for or against negligence by reference to1 conduct or omission hypothesized therein, is necessarily seriously prejudicial to the party affected or concluded thereby; and rule 45 (61 South. IX) of our practice cannot avail to avert a reversal in the ordinary case. We cannot assume in this case, as counsel insist, that the objectionable* feature of this charge was without wrongful or prejudicial effect upon the minds of the jury. It must be taken to have produced the impression its terms naturally import; and, when so read, it determined the measure of duty, and, in consequence, exoneration from negligence under the facts hypothesized, by reference to the judgment of the individual charged rather than with reference to the standard fixed by law.
A reconsideration of charge 0 has not convinved us that our view is laid in error.
The application for rehearing must be overruled.
Anderson, O. J., and Sayre and Gardner, JJ., concur.